Exhibit 8.01 List of Subsidiaries Jurisdiction of Name Under Which the Subsidiary Organization Subsidiary Does Business Avipal Centro-oeste S.A. (a) Brazil Avipal Centro-oeste S.A. Avipal S.A. Construtora e Incorporadora (s) Brazil Avipal S.A. Construtora e Incorporadora BRF GmbH Austria BRF GmbH Al Khan Foodstuff LLC(l) Oman Al Khan Foodstuff LLC Al-Wafi Food Products Factory LLC United Arab Emirates Al-Wafi Food Products Factory LLC Badi Ltd. United Arab Emirates Badi Ltd. Al-Wafi Al-Takamol Imp. Saudi Arabia Al-Wafi Al-Takamol Imp. BRF Al Yasra Food K.S.C.C.(p) Kuwait BRF Al Yasra Food K.S.C.C. BRF Global Company South Africa Proprietary Ltd. South Africa BRF Global Company South Africa Proprietary Ltd. BRF Global Company Nigeria Ltd. Nigeria BRF Global Company Nigeria Ltd. BRF Foods GmbH(f) Austria BRF Foods GmbH BRF Foods LLC Russia BRF Foods LLC BRF Global Company Nigeria Ltd. Nigeria BRF Global Company Nigeria Ltd. BRF Global GmbH(b) Austria BRF Global GmbH Xamol Consultores Serviços Ltda.(a) Portugal Xamol Consultores Serviços Ltda. Qualy 5201 B.V.(b) The Netherlands Qualy 5201 B.V. BRF Japan KK Japan BRF Japan KK BRF Korea LLC South Korea BRF Korea LLC BRF Singapore PTE Ltd. Singapore BRF Singapore PTE Ltd. Federal Foods LLC(d) United Arab Emirates Federal Foods LLC Perdigão Europe Ltd. Portugal Perdigão Europe Ltd. Perdigão France SARL France Perdigão France SARL Perdigão International Ltd. Cayman Island Perdigão International Ltd. BFF International Ltd. Cayman Island BFF International Ltd. Highline International(a) Cayman Island Highline International Plusfood Germany GmbH Germany Plusfood Germany GmbH Plusfood Holland B.V. The Netherlands Plusfood Holland B.V. Plusfood B.V. The Netherlands Plusfood B.V. Plusfood Hungary Trade and Service LLC Hungary Plusfood Hungary Trade and Service LLC Plusfood Iberia SL Spain Plusfood Iberia SL Plusfood Italy SRL Italy Plusfood Italy SRL Plusfood UK Ltd. England Plusfood UK Ltd. Plusfood Wrexham England Plusfood Wrexham Rising Star Food Company Ltd.(i) China Rising Star Food Company Ltd. Sadia Chile S.A. Chile Sadia Chile S.A. Sadia Foods GmbH(a) Germany Sadia Foods GmbH BRF Foods LLC Russia BRF Foods LLC Wellax Food Logistics C.P.A.S.U. Lda. Portugal Wellax Food Logistics C.P.A.S.U. Lda. Elebat Alimentos S.A.(o) Brazil Elebat Alimentos S.A. Establecimiento Levino Zaccardi y Cia.
